Dismissed and Memorandum Opinion filed May 3, 2007







Dismissed
and Memorandum Opinion filed May 3, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01010-CV
____________
 
MELISSA WENDT, Individually, Appellant
 
V.
 
BRADLEY PARKER and PARKER ELECTRIC, Appellees
 

 
On Appeal from the
281st District Court
Harris County,
Texas
Trial Court Cause
No. 2003-17658
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 21, 2006.  On April 26, 2007,
appellant filed a motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 3,
2007.
Panel consists of Justices Yates, Edelman, and Seymore.